Title: John Adams to Richard Henry Lee, 24 Dec. 1785
From: Adams, John
To: Lee, Richard Henry


          
            
              Dear Sir
            
            

              Grosvenor Square

              Decr. 24. 1785
            
          

          I am honoured with your Letter of 23 octr. and I must confess to you, that the situation I am in is the most pleasant in
            many respects, that I have ever been in, on this side the ocean. But still there is
            something wanting, which is quite essential. I mean a more benevolent spirit in the
            Nation towards the United States, a more honest disposition too is wanting. I even wish
            that my Candour could extend as far as yours, and exculpate the Court and Nation by
            imputing all to “a Delusion created by the most vindictive Characters in the world,
            meaning the Tory Refugees”. But I cannot be so charitable. The Refugees would be as
            insignificant as they are revengeful if the Nation was not as malicious and revengeful
            as they are and as dishonest too.—You have known me very well for eleven years, and you
            never knew me in Love with England, or possess’d of much Confidence in their wisdom or
            sincerity. You have often heared me say in Congress, that the national Character was
            altered, and had lost its best Characteristiks, Generosity & sincerity
           I assure you, Sir, I have found it since my residence here much
            worse and more universal than I ever before believed it to be. There is so general a
            Want of Principle, that I really consider the Nation as lost. I dont see a Possibility,
            that it should ever get over the Loss of America.
          We must look out for Commerce and Alliance, wherever we can find
            them, and suppose them necessary. We must consider the Commerce and Friendship, and even
            the continuance of Peace with England, as mere Contingencies, which may happen, but
            which are rather improbable.
          You give me great Spirits when you say “you have no doubt but that
            Smart Duties of Tonnage will be laid by all the States on the Vessells of those Nations
            with whom We have not commercial Treaties, and that such will be prohibited from
            importing into our Ports, Productions, or Manufactures not the Growth or Manufacture of
            the Country importing them.
          This alone, if the States go no further will do a great deal it
            will prevent British ships from carrying to America Russian Hemp & Duck,
            Sweedish Iron, Prussian ic, Silesian Linnens, Irish linnens, and all East India Goods
            nay spanish & Portugal Wines. I dont love to mention Cargoes from Affrica, for
            the rage of our Countrymen for Credit is such that they would take from England even
            Claret and Burgundy, if they could get it upon Tick—I hope the states will be careful to
            prohibit all Irish Productions in British Ships.
          I expect that the answer to our Project of a Treaty will be given
            in an Act of Parliament, The Ministry have lately consulted the Merchants, at least four
            houses and have a report from them—it is given out that it respects the Treaty with
            france, but it really relates to the American Commerce, Ministry have ordered a state of
            Shipping and Tonnage Trade to be made out, & preparations are making
            for a great Noise in Parliament—But it will not end in any system satisfactory to
            us.—
          The Hypocricy & Servility of this Nation has never appeared
            in any Thing more gross, than in the present universal cringing to the French,—Their
            stupidity appears in it, indeed as much as their Meanness, But the whole Nation would
            clean the wooden Shoes of the French upon Condition they would permit them to wreak
            their Vengence on us.
          Capt. Miller I presume has informed
            you, that your friend Mr. Steptoe unhappily died at Batavia
            on his return home.
          With great esteem I am &c &c

          
            
              J. A.
            
          
        